Case 1:17-cv-00133-.]FB-SRF Document 93 Filed 11/01/18 Page 1 of 4 Page|D #: 2030

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ])ELAWARE

KURT C. BRYSON and,
CHRISTOPHER G. CONNELLY, SR.,

Plaintiffs,
v.
CITY OF WILMINGTON, a municipal
Corporation, and BOBBY L. CUMMINGS,
In his individual and official capacities,

Defendants.

C.A. No. 17-133 (JFB/SRF)

\_/\_/\_/\_/\_/\_/\_/\_!\./\_/\./\./

DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ THIRD MOTION IN LIMINE TO
EXCLUDE EVIDENCE OF PLAINTIFF BRYSON’S ALLEGED ATTITUDE AND
“COUNTDOWN CLOCK”

MURPHY & LANDON

/S/ Lauren A. Cirrinicione

Lauren A. Cirrinicione, DE I.D. #5089

Kelley M. Huff, DE I.D. #5192

1011 Centre Road, Suite 210

Wilrnington, DE 19805

Tel: (302) 472-8100

Fax: (302) 472-8135

Ernail: lcirrinicione@msllaw.com
KHuff@rnsllaW.com

Attorneys for Defendants

Case 1:17-cv-00133-.]FB-SRF Document 93 Filed 11/01/18 Page 2 of 4 Page|D #: 2031

For the reasons stated below, Plaintiffs’ third motion in limine should be denied.

Plaintiffs base their arguments upon F.R.E. 402 and 403. “Rule 403 is a balancing test, and
‘[l]ike any balancing test, the Rule 403 standard is inexact, requiring sensitivity on the part of the
trial court to the subtleties of the particular situation, and considerable deference on the part of
the reviewing court to the hands-on judgment of the trial judge.’ ” U.S. v. Castro, 2010 WL
4948946, *656 (3d Cir. Dec. 7, 2010) citing United Siaies v. Vosburgh, 602 F.3d 512, 537 (3d

Cir.2010) (quoting Unitea' States v. Guerrero, 803 F.2d 783, 785 (3d Cir.l986)).

Non-Discriminatory Basis for Decision Not to Rehire. Bryson’s Countdown Clock was
one of the basis for Defendants’ decision not to rehire Bryson. lt is a reason behind Cumrnings’

decision to hire a new academy class, rather than reinstate him. Ex. 5 at 211-13.

Q. What was your concern about that, what is it that needed to be different for you? What do
you mean by that, what‘s going to be different?

A. I wanted to know, again, because he was so adamant in making it known around the
department about this countdown clock and that he was leaving and also, during this walk-
out he brought in this trailer with all banners and stuff, brought his family in. And this was,
again, for him, his finale of being on the police department So during that time period, again,
I'm hiring a new academy class and I didn't go to Bryson and/or Connelly asking them to
retire. They came and presented documentation to me asking their resignation from the police

department So again, I'm looking at moving forward and hiring new individuals coming in.
Id.

Additionally, the Countdown Clock is relevant to rebut plaintiffs’ assertion that
defendants’ did not rehire Bryson on account of a disability. During a conversation regarding
Bryson’s request for reinstatement, Bryson alleges that Cummings was inferring that his stress
leave might cause performance issues were he to return to work as a police officer. Cummings,
however, has stated that he was actually referring to Bryson’s well-known countdown clock

during that conversation Id. at 78-82.

Case 1:17-cv-00133-.]FB-SRF Document 93 Filed 11/01/18 Page 3 of 4 Page|D #: 2032

Bryson alleges that the countdown clock is a post hoc fabrication and thus, should be
inadmissible However, under the McDonnell Douglass Corp. v. Green standard, once plaintiff
establishes a prima facie case of discrimination, the burden shifts to the defense to” articulate
some legitirnate, nondiscriminatory reason for the employee’s rej ection.” Thus, evidence of the
countdown clock is admissible for this purpose Plaintiff then has the burden of proving that the
countdown clock was a post hoc fabrication or a pretext for discrimination Fuentes v. Perskie,
32 F.3d 759, 764 (3d Cir. 1994). Under this standard, there is no room for Plaintiff to preclude
evidence of the defendants’ legitimate non-discriminatory reasons for the employee’s rejection.

He must instead bear the burden of presenting his own evidence that the reason was a pretext

Pursuant to F.R.E. 402, introduction of evidence regarding the countdown clock is
admissible Since reference to the clock goes to the defense of all of Bryson’s federal claims the

danger of prejudice is not substantially outweighed by its probative value

Credibility. The countdown clock is relevant to test Bryson’s credibility pursuant to

F.R.E. 607.

Bryson alleges that he “changed his mind” and decided that he wanted to return to the
police force after voluntarily retiring. Defendants should be permitted to cross-examine the
credibility of Bryson’s change of heart, which is the crux of his case and the basis for his alleged
injuries, including but not limited to lost wages, humiliation, embarrassment and damage to his
reputation How can someone so intent to retire have any injury in not being rehired after he

reached his twenty year goal?

Bryson had a reputation as a person who would retire as soon as he hit twenty years and

got a full pension. He publicized his clock at all roll-calls and would provide anyone who asked

Case 1:17-cv-00133-.]FB-SRF Document 93 Filed 11/01/18 Page 4 of 4 Page|D #: 2033

with the exact days, hours and minutes left until retirement Ex. 1 at 31-32; Ex. 2 at 52-53; Ex. 3
at 73-74; Ex. 4 at 20; Ex. 5 at 78; Ex. 6 at 97-98, 191. Like Connelly, it is necessary to establish
Bryson’s baseline reputation before the jury can assess when his reputation within the police
community was injured in any respect Therefore, evidence concerning the countdown clock is
relevant and admissible pursuant to F.R.E. 402 and 607. The probative value of the evidence

outweighs the danger of unfair prejudice F.R.E. 403.

Impact on Connelly. Plaintiffs argue that it would unduly prejudicial to him for the jury
to hear evidence of Bryson’s countdown clock. They cite no basis for this. Plaintiffs had the
opportunity to file separate lawsuits, or to file a motion to bifurcate the trial, effectively

separating their claims, to reduce any disparate impact on the other. They did neither.

WHEREFORE, Plaintiffs’ Third Motion in Limine should be denied and evidence of

Bryson’s Countdown Clock should be admissible in evidence
MURPHY & LANDON

/s/ Lauren A. Cirrinicione

Lauren A. Cirrinicione, DE I.D. #5089

Kelley M. Huff, DE I.D. #5192

1011 Centre Road, Suite 210

Wilmington, DE 19805

Tel: (302) 472-8100

Fax: (302) 472-8135

Email: lcirrinicione@msllaw.corn
KHuff@msllaw.com

Attorneys for Defendants

